          Case 3:16-cv-00525-VC Document 200 Filed 03/13/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 114:
 This document relates to:
                                                    ORDER REGARDING OUTSTANDING
 Hardeman v. Monsanto, 3:16-cv-00525-VC             EVIDENTIARY ISSUES FROM PTO 81




       This order addresses the Phase 2 evidentiary issues left unresolved by the Court’s prior

ruling on the parties’ motions in limine. See Pretrial Order No. 81 (Dkt. No. 2775).

       1. With respect to Monsanto’s motion in limine 1, evidence of Monsanto’s conduct

surrounding the IARC classification is excluded pursuant to Monsanto’s motion in limine 7 to

exclude evidence of company conduct that post-dates the plaintiff’s use of Roundup.

       2. With respect to the plaintiff’s motion in limine 5, evidence of the EPA’s conclusions

and Monsanto’s conduct with respect to the EPA will generally be admissible (subject, of course,

to specific evidentiary objections relating to particular pieces of evidence), again as long as it

occurred before the plaintiff stopped using Roundup.

       3. Monsanto’s motion in limine 11.2 to exclude discussion of the IBT studies is largely

denied. The fact that those studies were invalidated is relevant both to whether the EPA properly

approved Roundup in the 1970s, and to whether Monsanto had reliable evidence at the time to
         Case 3:16-cv-00525-VC Document 200 Filed 03/13/19 Page 2 of 2



support its conclusion that Roundup was not carcinogenic. However, evidence about why they

were invalidated, about Dr. Wright, or about the broader IBT fraud scandal is excluded under

Rule 401. Even if this evidence were marginally relevant, it would be excluded under Rule 403.

       IT IS SO ORDERED.

Date: March 13, 2019                                       ___________________________
                                                           Honorable Vince Chhabria
                                                           United States District Court
